Citation Nr: 0522433	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than July 1, 1998 
for payment of additional compensation for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Sioux Falls, South 
Dakota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In July 2003, the appellant testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the proceeding is of record.  

In April 2004, the Board remanded the matter to the RO for 
additional development.  In January 2005, upon substantial 
completion of the requested development, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  

FINDINGS OF FACT

1.  In a November 1993 rating decision, the veteran was 
awarded a combined 30 percent disability evaluation.  

2.  In a November 1993 letter, the RO advised the veteran to 
provide dependency information for his spouse, to 
specifically include her Social Security number.  

3.  On March 29, 1994, the RO received the veteran's VA Form 
21-686c, Declaration and Status of Dependents.  It did not 
include the Social Security number for the veteran's spouse.  

4.  In December 2001 Report of Contact, the veteran requested 
additional compensation for his dependent spouse.  

5.  In a February 2002 letter, the RO assigned an effective 
date of July 1, 1998 for the payment of additional 
compensation for the dependent spouse.  

CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 1998 for 
the award of additional compensation for the dependency of 
the veteran's spouse are not met.  38 U.S.C.A. §§ 5101(c)(1), 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.216, 3.401(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a July 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised of 
the evidence required to establish a dependent's relationship 
and the evidence required to establish an earlier effective 
date.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded an opportunity to set 
forth his contentions during the hearing before the 
undersigned in July 2003.  His claim for an earlier effective 
date is essentially dependent upon the evidence of record.  
As such, the record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In a September 1970 rating decision, the RO granted the 
veteran's claim for service connection for low back pain 
secondary to spondylolisthesis, L5-S1, and incomplete right 
bundle branch block.  An initial 40 percent disability 
evaluation was assigned.  

In July 1971, the veteran filed a VA Form 21-686c, 
Declaration of Marital Status.  He reported that he married 
C. G. in June 1971.  

In a July 1971 award letter, the RO adjusted the veteran's 
compensation benefits to include his dependent spouse.  

In a September 1975 rating decision, the evaluation for the 
veteran's service-connected low back disability was reduced 
from 40 to 0 percent.  His combined disability evaluation was 
10 percent.  

In September 1993, the RO received the veteran's claim for an 
increased disability rating for his service-connected low 
back disability.  

In a November 1993 rating decision, the RO assigned a 20 
percent evaluation for the service-connected low back 
disability.  The combined disability rating was 30 percent.  
An effective date of September 30, 1993 was assigned.  

The RO advised the veteran of the decision in November 1993.  
On a VA Form 20-8993, the RO advised the veteran to complete 
and return an enclosed VA Form 21-686c, Declaration and 
Status of Dependents.  He was further advised that it was 
essential that he provide complete dates and places for all 
marriages and termination of marriages for both he and his 
spouse.  In addition, the letter requested that he provide VA 
with his current spouse's social security number and date of 
birth.  He was advised to submit a certified copy of his 
marriage certificate and certified copies of birth 
certificates for any children.  

Finally, the letter noted that his application did not 
contain his dependent's Social Security number(s).  He was 
specifically advised that the law required that he give VA 
this information.  If he did not, then VA could not pay 
benefits to or on behalf of any person for who they had no 
Social Security number.  The letter cited to 38 U.S.C.A. 
§ 5101(c).  

On March 29, 1994, the RO received the veteran's VA Form 21-
686c, Declaration and Status of Dependents.  Therein, the 
veteran reported that he remained married to his current 
wife.  He enclosed a copy of the Application for Marriage 
License, dated in June 1971.  Additionally, he submitted 
birth certificates and social security numbers for each of 
his five children.  

In an April 1994 letter, the RO advised the veteran that it 
had amended his disability compensation award to include 
additional benefits for his children.  The award was 
effective October 1, 1993.  The letter further advised the 
veteran that his application did not contain his dependent's 
Social Security number(s), and that they could not pay 
benefits on behalf of any person for whom they did not have a 
valid Social Security number.  

In a December 2001, the veteran contacted the RO concerning 
the status of a then-pending claim for service connection for 
a thoracic spine disability.  The veteran advised the RO that 
he was married.  The RO advised the veteran that he was only 
receiving additional compensation for his children and not 
for his dependent spouse.  

In December 2001, the RO added the veteran's wife as a 
dependent.  The award was effective August 1, 2000.  The 
veteran disagreed with the effective date assigned.  In a 
February 2002 letter, the RO assigned an effective date of 
July 1, 1998 for the payment of additional compensation for 
the dependent spouse.  The assignment of the effective date 
was based upon the effective date assigned for a recent award 
of service connection for intermittent thoracic pain 
secondary to muscle spasms versus herniated disc.  

During the hearing in July 2003, the veteran contended that 
an effective date of October 1, 1993 should be assigned, the 
date in which he was awarded a combined 30 percent evaluation 
for his service-connected disabilities.  He argued that he 
provided the VA Form 21-686c in March 1994.  He include his 
marriage certificate at that time, but argued that the VA 
Form 21-686c was erroneous as it did not contain a space to 
list the dependent spouse or list her social security number.  

III.  Legal Criteria

Effective dates - in general:  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2004).

Effective dates: additional compensation for dependents

Additional compensation is payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  See 38 U.S.C.A. § 1115 (West 2002).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action. 38 U.S.C.A. § 5110(f) (West 
2002); see McColley v. West, 13 Vet. App. 553, 555-56 (2000) 
[award of dependency benefits not contingent on the 
"mailing" of the required evidence, but rather its 
"receipt" by VA].  

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  See 38 U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  See 38 C.F.R. § 3.401(b) 
(2004).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  See 38 C.F.R. 
§ 3.401(b)(1) (2004).

Proof of marriage:  

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. §§ 
3.204, 3.205, 3.216. (2004).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. § 3.205 
(2004).  The social security number of the claimed dependent 
is also required to establish entitlement to benefits.  38 
C.F.R. § 3.216 (2004). 

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant. 38 
C.F.R. § 3.204(a)(1) (2004).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2004).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2004).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
[exclusions not factually applicable here], payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111 (West 
2002); 38 C.F.R. § 3.31 (2004).

Claims:  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5107(a) (West 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2004).  

IV.  Analysis

In this matter, the essential facts are not in dispute.  The 
veteran contends that an effective date in October 1993 is 
warranted for the award of additional compensation for his 
dependent spouse due to the fact that he advised the RO in 
March 1994 of his current marriage.  Review of the record 
reveals that in March 1994, the veteran did, in fact, notify 
the RO of his current marriage, and supplied them a certified 
copy of his marriage certificate.  The Board notes, however, 
that the veteran did not advise the RO of his wife's Social 
Security number at that time.  

While the Board is sympathetic to the veteran's claim and his 
sincere belief that he supplied the required information, he 
was aware of the need to supply the Social Security number 
for his spouse.  The RO specifically requested such 
information in its letter dated in November 1993.  
Additionally, the pertinent law and regulation, in effect at 
the time, required that VA have notice of dependents Social 
Security numbers prior to payment of additional compensation.  
38 U.S.C.A. § 5101(c)(1); 38 C.F.R. § 3.216.  The Supreme 
Court has held that everyone dealing with the Government is 
charged with knowledge of federal statues and lawfully 
promulgated agency regulations. Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. 
App. 260, 265 (1991).

Additionally, in its award letter, dated in April 1994, and 
following receipt of the veteran's Declaration of Status of 
Dependents, the veteran was advised that additional benefits 
were added for his children only.  While the letter did not 
specifically advise the veteran that benefits were not 
payable to his spouse, the letter did note that his 
application did not contain his dependent's Social Security 
number(s).  

Because the veteran did not provide the requested information 
within a year from that letter, additional compensation could 
not be awarded.  See 38 C.F.R. § 3.401(b).  The law is clear 
that to establish entitlement to additional benefits for a 
dependent spouse, the mere fact that a veteran has submitted 
evidence showing that he or she is married is not sufficient 
to award such benefits.  The RO was not obligated to begin 
paying him additional benefits for a dependent spouse based 
solely on the information he provided on his original claim 
to the effect that he was married.  The veteran was required 
to follow through with specific information after VA 
compensation benefits were awarded to his, as required by 
law.  He failed to so.

The facts are additionally clear that in a December 2001 
phone conversation with the RO, the veteran became aware that 
additional compensation was not paid for his dependent 
spouse.  On the basis of that conversation, the RO sought 
confirmation of the veteran's spouse's Social Security 
number.  The RO assigned an effective date of July 1, 1998.  
Such date corresponded to the date of claim for a then-
pending claim for service connection for a thoracic back 
disability and is the earliest possible date for assignment 
of additional compensation for a dependent spouse.  

In conclusion, the law provides that when dependency evidence 
is not received within the one-year time period, the 
effective date shall be the date of receipt of the claim.  
See 38 C.F.R. §§ 3.400, 3.401(b).  In this case, the 
veteran's claim requesting entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was not received any earlier than July 1, 1998.  
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



ORDER

An effective date earlier than July 1, 1998, for the payment 
of additional compensation based upon the dependency of the 
veteran's spouse is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


